NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BRIAN L. BROWN,                                 Nos. 15-56885
                                                    16-55131
                Petitioner-Appellant,
                                                D.C. Nos. 2:14-cv-02518-SVW
 v.                                                       2:14-cv-02643-SVW

RICHARD IVES, Warden,
                                                MEMORANDUM*
                Respondent-Appellee.

                   Appeal from the United States District Court
                       for the Central District of California
                   Stephen V. Wilson, District Judge, Presiding

                             Submitted June 26, 2017**

Before:      PAEZ, BEA, and MURGUIA, Circuit Judges.

      In these appeals, Brian L. Brown appeals pro se from the district court’s

judgments denying his 28 U.S.C. § 2241 habeas petitions challenging two prison

disciplinary hearings. We have jurisdiction under 28 U.S.C. § 1291. We review

the denial of a section 2241 petition de novo, see Tablada v. Thomas, 533 F.3d


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
800, 805 (9th Cir. 2008), and we affirm in both cases.

       In Appeal No. 15-56885, Brown challenges the findings of the disciplinary

hearing officer (“DHO”) that he committed (1) assault and threatening bodily

harm, and (2) assault. In Appeal No. 16-55131, Brown again challenges the first

finding. The record reflects that both of Brown’s disciplinary hearings comported

with due process and “some evidence” supports the DHO’s findings. See

Superintendent v. Hill, 472 U.S. 445, 455 (1985) (requirements of due process are

satisfied if “some evidence” supports disciplinary decision); Wolff v. McDonnell,

418 U.S. 539, 563-71 (1974) (setting forth due process requirements for prison

disciplinary proceedings). We reject Brown’s challenges to the district court’s

handling of his petitions.

      Brown’s motions to file the untimely and oversized reply brief are granted.

The Clerk shall file the reply brief at Docket Entry No. 39 in Appeal No. 15-

56885, and at Docket Entry No. 38 in Appeal No. 16-55131.

      AFFIRMED.




                                         2                         15-56885 & 16-55131